Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Status of Claims
Claims 2, 3 and 10-19 have been cancelled.  Claims 1 and 4-9 are currently amended.  Claims 20-32 are new.  Therefore, claims 1, 4-9 and 20-32 remain pending and are fully considered in this Office action.  The examined claims are directed to a device or apparatus. 
Status of Previous Objections / Rejections
Examiner withdraws the previous specification objection and the 35 USC §112, 35 USC §102 and 35 USC §103 rejections in view of amendments to the claims, Applicant's remarks and a reconsideration of the pertinent objections/rejections.
Response to Amendment
In their reply dated May 16, 2022, Applicant changed the title and revised the claim language, via new claims, to clarify the invention and to address the claim interpretations and rejections of the prior Office action.  Since the title includes the term methods and these claims were cancelled, Applicant should consider whether that term should be removed from the title.  No new matter is added and the amendments appear to be in proper form. 
Allowable Subject Matter
Claims 1, 4-9 and 20-32 are allowed.  Claims 1 and 23 are independent claims.  Claim 23 is exemplary and is as follows:  
Claim 23:	A device comprising 
(a) a first hollow fiber membrane dialyzer comprising a filtrate side, 
- wherein the first hollow fiber membrane dialyzer comprises a high-flux membrane having a molecular weight cut-off in water, based on dextran sieving coefficients, of between about 25 kD and about 65 kD and a molecular weight retention onset in water, based on dextran sieving coefficients, of between about 5 kD and about 10 kD, 
- wherein the first hollow fiber membrane dialyzer is configured for perfusion on the filtrate side of the first hollow fiber membrane dialyzer with a dialysate solution in a direction opposite to blood flow within the first hollow fiber membrane dialyzer, and 
- wherein the dialysate solution comprises human serum albumin (HSA); 
(b) a second hollow fiber membrane dialyzer comprising a filtrate side and a lumen side, 
- wherein the second hollow fiber membrane dialyzer comprises a hollow fiber membrane, 
- wherein the second hollow fiber membrane dialyzer is configured for receiving the dialysate solution from the first hollow fiber membrane dialyzer, 
- wherein the second hollow fiber membrane dialyzer is configured for passing the dialysate solution through the lumen side of the second hollow fiber membrane dialyzer, and 
-wherein the second hollow fiber membrane dialyzer is configured for perfusion on the filtrate side of the second hollow fiber membrane dialyzer with a buffered aqueous solution in a direction opposite to the passing of the dialysate solution through the lumen side of the second hollow fiber membrane dialyzer; and 
(c) a third hollow fiber membrane dialyzer comprising a filtrate side, a lumen side, and a filtrate space, 
- wherein the third hollow fiber membrane dialyzer comprises a hollow fiber membrane, 
- wherein the filtrate side of the third hollow fiber membrane dialyzer is configured to be in fluid connection only with the lumen side of the third hollow fiber membrane dialyzer, 
- wherein the lumen side of the third hollow fiber membrane dialyzer is configured for receiving the dialysate solution from the second hollow fiber membrane dialyzer, and 
- wherein the filtrate space of the third hollow fiber membrane dialyzer comprises at least one adsorbent.
The following is an examiner’s statement of reasons for allowance:  
Examiner previously applied a combination of Welzel (US20150290380) and Flieg (US20150273127) as the closest prior art, via an obviousness rationale, with respect to claims such as former claim 2 which recites hollow fiber membrane dialyzers with specific molecular weight cut offs based on dextran sieving coefficients.  However, in full consideration of Applicant’s remarks and in view of the intended operation of the separate devices, the combination is not necessarily prima facie obvious for suggesting the structure of the currently recited independent claims.  Moreover, no newly found prior art, or reasonable combination of prior art, teaches or fairly suggests a liver support system and device with a structure substantially as claimed in independent claims 1 and 23.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
7/16/2022